—In an action to re-
cover damages for personal injuries, etc., the defendants appeal from a judgment of the Supreme Court, Queens County (Schmidt, J.), entered March 12, 2002, which, upon a jury verdict on the issue of liability finding them 100% at fault in the happening of the accident and a separate jury verdict on the issue of damages finding that the infant plaintiff sustained damages in the principal sum of $500,000 for future pain and suffering, is in favor of the plaintiffs and against them.
Ordered that the judgment is affirmed, with costs.
The defendants’ contention that the jury’s answers to the interrogatories on damages were inconsistent is unpreserved for appellate review as this issue was not raised before the jury was discharged (see Barry v Manglass, 55 NY2d 803 [1981]; Delacruz v Galaxy Elecs., 300 AD2d 278 [2002]). In any event, the contention is without merit.
The jury’s determination that there was an unsafe condition in the premises which caused the infant plaintiff to have cognitive deficits due to lead poisoning was not against the weight of the evidence (see Esteves v New York City Hous. Auth., 266 AD2d 502 [1999]; Nicastro v Park, 113 AD2d 129 [1985]; see also Juarez v Wavecrest Mgt. Team, 88 NY2d 628 [1996]).
The defendants’ remaining contentions are without merit. S. Miller, J.P., Friedmann, Townes and Mastro, JJ., concur.